DETAILED ACTION
Examiner Note
This Office Action (OA) is issued by a different examiner than the previous OA.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Jackson (Reg. No. 38,502) on 1.19.2022.
The application has been amended as follows: 
Cancel claims 4-5, 8 and 12 (the claims are not eligible for rejoinder because claim 1 is no longer a generic claim).
In claim 11, line 1, replace “claim further” with –claim 1, further— (correct the dependency of claim 11 to claim 1).
In claim 18, second to the last line, replace “to second component terminal” to –to the second component terminal-- (correct antecedent basis).
In claim 23, line 2, replace “the encapsulating” with –the covering-- (correct antecedent basis).

Allowable Subject Matter
Claims 1-3, 6-7, 9-11, 13-15, 18-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) the component port face and the first clip face are exposed from the first encapsulant face; and the second clip face is electrically coupled to the second component terminal at the second encapsulant face as recited within the context of the claim, (claim 14) the first clip pad is coupled to the component face side with a first interface material; the first interface material is electrically insulating; and the component port face and the first clip face are exposed from the first encapsulant face as recited within the context of the claim, and, (claim 18) the component port face and the first clip face are exposed from the first encapsulant face; and electrically coupling the second clip face to the second component terminal at the second encapsulant face as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 1.6.2022, with respect to overcoming the 35 USC 112 and prior art rejections of the previous Office Action (OA) have been fully considered and are persuasive.  Said rejections have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7598603 B2 to Otremba discloses the use of clips (31) in for electrically coupling leads (3)  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894